 INTERNATIONAL BROTHERHOOD OF TEAMSTERS31&to assign particular work to employees who are members of the undersignedlabor organizations rather than to other employees, except insofar as any suchaction is permitted under Section 8 (b) (4) (D) of the ActLOCAL 169, UNrrED BRoTHERIio0D or CARPENTERSAND JOINERS OF AMERICA, AFL-CIO,Labor Organization1Dated-------------------By-------------------------------------------(Representative)(Title)CARPENTERS DISTRICT CouNCIL OF TRl-COUNTIES, ILLINOIS,Labor OrganizationDated-------------------By-------------------------------------------(Representative)-(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialInternationalBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers, Local Union No. 182 of Utica, N. Y. &Vicinity and its Agent, William A. Belden,businessrepresent-ativeandThe Ailing & Cory Company.Case No 3-CC-77.4ug'ust 7,1958DECISION AND ORDEROn March 28, 1958, Trial Examiner Lee`J Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached heretoThereafter the Respond-ents and the General Counsel filed exceptions to the IntermediateReport, and the General Counsel also filed a brief in support of hisexceptionsPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered theIntermediate Report, the exceptions, the brief, and the entire recordin the case and hereby adopts the findings,i conclusions, and recom-mendations of the Trial Examiner 2'The Trial Examiner has inadvertently stated that The Ailing & Cory Company isengaged inthe manufacture, as well as the sale and distribution, of paper and paperproducts,The record does not show that the company is engaged in paper manufactur-ingThe intermediate Report is corrected accordingly2Member Fanning concurs in finding a violation of Section 8 (b) (1) (A) on the basisofCurtis Brothers Inc,119 NLRB 232While dissenting as to this issue inAndrewBrown Company,120 NLRB 1425, he now deems himself bound by the majority'sdecisionin that case121 NLRB No 39- 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers, Local Union No.182 of Utica, N. Y. & Vicinity, its agent, William A. Belden, busi-ness representative, and other officers, representatives, agents, suc-cessors, and assigns, shall:1.Cease and-desist from :(a)Restraining and coercing the employees of The Ailing & CoryCompany, Utica, New York, in the exercise of the rights guaranteedin Section 7 of the Act.(b)General Electric Company, Utica Drop Forge & Tool Company, Nu-gent's Confectioners, Vick's Bros. Printers, John V. Parsons Truck-ing Co.,Western Express Company, Revere Copper & Brass Com-pany, or any other employer, to engage in, a strike or a concertedrefusal in the course of their employment to use, manufacture, proc-ess, transport, or otherwise handle or work on any goods, articles,materials, or commodities, or to perform any services, where an ob-ject thereof is (1) forcing or requiring any employer or other personto cease using, selling, handling, transporting, or otherwise dealingin the products of The Ailing & Cory Company, or to cease doingbusiness with that company; (2) forcing or requiring The Ailing& Cory Company to recognize or bargain with a labor organizationas the representative of its employees unless such labor organizationhas been certified as the representative of such employees under theprovisions of Section 9 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Post in conspicuous places in the business offices and meetinghalls of Respondent Union, and at all places where notices to itsmembers are customarily posted, signed copies of the notice attachedhereto marked "Appendix." 3Copies of said notice, to be furnishedby the Regional Director for the Third Region, shall, after beingsigned by official representatives of Respondent Union and WilliamA. Belden, business representative, be posted by the Respondentsimmediately upon receipt thereof and maintained by them for aperiod of sixty (60) consecutive days thereafter.Reasonable stepsshall be taken by the Respondents to insure that said notices arenot altered, defaced, or covered by any other material.SIn the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." INTERNATIONAL BROTHERHOOD OF TEAMSTERS317(b)Mail signed copies of the notice attached hereto marked "Ap-pendix" to the Regional Director for the Third Region, Buffalo, NewYork, for posting, the employers willing, at all locations where noticesto employees of The Ailing & Cory Company, General Electric Com-pany, Utica Drop Forge & Tool Company, Nugent's Confectioners,Vick's Bros. Printers, John V. Parsons Trucking Co., Western Ex-press Company, and Revere Copper & Brass Company are custom-arily posted.Copies of said notice, to be furnished by the RegionalDirector for the Third Region, shall, after being duly signed byauthorized representatives of Respondent Union and by William A.Belden, business representative, be forthwith returned to said Re-gional Director for such posting.(c) Immediately upon receipt thereof, and at their own expense,cause a copy of the notice attached hereto marked "Appendix" to beprinted and published in a daily newspaper of Utica, New York, hav-ing general circulation in the area and vicinity of Rome and Utica,New York.(d)Notify the Regional Director for the Third Region in writing,within ten (10) days from the date of this Decision and Order, of thesteps taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS,,WAREIIOUSEMEN & HELPERS, LOCAL UNION No.182 OF UTICA, N. Y. & VICINITY, AND TO ALL EMPLOYEES OF THEALLING & CORY COMPANY, UTICA, N. Y., AND OTHER' EMPLOYERSNAMED BELOWPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate-the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT restrain and coerce the employees of The Ailing& Cory Company, Utica, New York, in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL NOT engage in, or induce or encourage the employeesof General Electric Company, Utica Drop Forge & Tool Com-pany, Nugent's Confectioners, Vick's Bros. Printers, John V.Parsons Trucking Co., Western Express Company, Revere Cop-per & Brass Company, or any other employer, to engage in, astrike or a concerted refusal in the course of their employmentto use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities, or to per-form any services, where an object thereof is: (a) forcing orrequiring any employer or other person to cease using, selling, '318DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandling,transporting,or otherwise dealing' in the products ofThe Ailing & Cory Company,or to cease doing business withthat company;(b) forcingor requiring The Alling & Cory Com-pany to recognize or bargainwith alabor organization as therepresentative,of its employees unless such labor organizationhas been certified as the representative of such employees underthe provisions of Section9 of the Act.INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS,LOCAL UNION No. 182 OF UTICA, N. Y.,& VICINITY,Labor Organization.By-------------------------------------(Representative)(Title)WILLIAM A. BELDEN, BUSINESS REPRESENTA-TIVE, LOCAL 182Dated----------------By-------------------------------------(WILLIAM A.BELDEN) cThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings authorized and conducted pursuant to Section 10 of the LaborManagement Relations Act, 1947 (61 Stat. 136), herein called the Act, were initi-ated on November 7, 1957, by the filing of a charge against International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers, Local Union No. 182ofUtica,N. Y. & Vicinity, and its business representative,William A. Belden,herein called Respondent Local 182 or Respondent Union, and Respondent Belden,respectively.Thereupon, the General Counsel of the National Labor RelationsBoard, herein separately designated as General Counsel and the Board, on January15, 1958, issued a combined complaint and notice of hearing, and on January 23,1958, thereafter, an amended complaint and notice of hearing alleging that theRespondents engaged in and are engaging in unfair labor practices within themeaning of Section 8, subsections (b) (1) (A), (b) (4) (A), and (b) (4) (B)of the Act, affecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.Respondents filed an answer admitting jurisdictional allegations of thecomplaint, but denied all allegations of unfair labor practices.The complaint, as amended, more specifically alleges in substance that in fur-therance of a continuing demand for recognition without being certified under theprovisions of Section 9 of the Act as bargaining representative of the warehousemenand drivers of The Alling & Cory Company in Utica, New York, the Respondentsfollowed the delivery trucks of that Company, picketed the premises of customersto whom deliveries were being made, and induced or encouraged the employees ofneutral employers, New York Central Railroad, General Electric Company, UticaDrop Forge & Tool Co., Nugent's Confectioners, Vick's Bros. Printers, John V.Parsons Trucking Co.,Western Express Company, and others, to engage- in astrike or concerted refusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on the products of The Ailing & CoryCompany or to perform services for their respective employers, where an objectthereof is (1) to force or require said neutral employers to cease doing businesswith The Ailing & Cory Company; and (2) to force or require The Ailing & CoryCompany to forthwith recognize and bargain with Respondent Local 182 as therepresentative of its employees, although not certified as such bargaining repre-sentative in accordance with the provisions of Section 9 of the Act. INTERNATIONAL BROTHERHOOD OF TEAMSTERS319Copies of the charge,.amended charge,complaint,answer,and other pertinentprocesseswere duly served upon all parties in interest.Pursuant to notice, ahearing was conductedat Utica, New York,on February 20 and 21,1958,before theTrialExaminer duly designatedby the Chief TrialExaminer.All parties werepresent and represented by counsel.1All partieswere afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce testimony andother evidence pertinent to the issues involved,to argue orally upon the record,and within a timefixedfrom the close of the hearing to file written briefs and pro-posed findings and conclusions.All briefsthereafter filed by counsel for the GeneralCounsel and the Respondents have been given due consideration.Upon the entire record in the case, and from observation of the witnesses, 'Imakethe following:FINDINGS OF FACT1.THE RESPONDENT LABOR ORGANIZATIONInternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers,Local Union No. 182 of Utica, N. Y. & Vicinity, is a labororganizationwithin themeaningof Sections 2 (5) and 8 (b) of the Act. RoccoDePerno isthe presidentof Respondent Local 182.Respondent William A.Belden isbusiness representative of aforesaid TeamstersLocal No. 182 of Utica, N. Y. & Vicinity, and whenacting insuch capacity is theagentof said labororganizationwithin themeaningof Sections 2 (13) and 8 (b) ofthe Act.IS.THE EMPLOYERS INVOLVEDThe Alling & Cory Company is a corporationorganized and existingby virtueof the laws of the State of New York,maintainingitsprincipal office and placeof business at Rochester, New York, where it is continuously engaged in the manu-facture, sale,and distribution of paper and paper products. It operates divisions inPittsburgh and Harrisburg, Pennsylvania; Cleveland and Akron, Ohio; New YorkCity,Buffalo,Syracuse, Rochester, and Utica, New York.Only the Utica, NewYork, division or plant is involved in this case.During the 12-month period immediately preceding the filing of a charge in thiscaseThe Ailing & Cory Company sold, transported, and delivered in interstatecommerce outside the State of New York finished products, valued in excess of$1,000,000.During the same period its totalsaleswere valued in excess of$25,000,000;I find, therefore, that The Ailing & Cory Companyis engagedin commerce withinthe meaningof Section 2 (6) and (7) of the Act.General Electric Company, Utica Drop Forge & Tool Co , Nugent's Confectioners,Vick'sBros.Printers, John V.ParsonsTrucking Co., and Western Express Companyare employers within the meaning of Section 2 (2) of the Act. Their employees areemployees within the meaning of Section 2 (3), and both are subject to any protectionafforded by Section 8 (b) of the Act.New York Central Railroad and its employees are subject to the Railway LaborAct, and neither of them is an employer or employee within the meaning of Sections2 (2), 2 (3),and 8(b) of the Act. It will be recommended, therefore, with respectto the inducement of such employees thatallegationsof the complaint pertainingthereto be dismissed.In so doing the Trial Examiner necessarily follows decisionsof the Board inPaper Makers Importing Co., Inc.,116 NLRB 267, andW. T. SmithLumber Company,116 NLRB 1756;and alsothemajority dictum expressed inU & Me Transfer,119 NLRB 852 (footnote 11), as follows:Seaboard, FEC, and their respective employees are subject to the provisions ofthe Railway Labor Act.Notwithstanding the recent adverse decision of theCourt of Appeals for the Fifth Circuit inW. T. Smith Lumber Company v.N. L.R. B., 246 F. 2d 129, Chairman Leedom and Members Murdock and Beanare still of the view, previously maintained by them inPaper Makers ImportingCo., Inc.,116 NLRB 267, and inW. T. Smith Lumber Company,116,NLRB1756, that railroad workers are not employees within the meaning of the Actand thus are not subject to inducement or encouragement in the statutory sense.However, as the Board, for reasons sufficient to it, has not filed certiorari proceed-ings for review, Chairman Leedom and Members Murdock andBeanacquiescein thecourt's decision and here apply the court's view, the instant case fallingwithin the geographical jurisdiction of that court.Member Jenkins, however, isin agreementwith the court's view in theW. T. Smith Lumbercase. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. THE UNFAIRLABOR PRACTICESA. Pertinent factsBy letter dated April 30, 1957,BusinessRepresentative William A.Belden notified?Manager Roy Spring that Respondent Local 182 had obtained signed membershipapplications from all drivers and warehouse employees of The Alling & Cory Com-pany, and requested a meeting to discuss terms of a collective-bargaining agreement.Subsequent conferences concerning recognition of Local 182 were terminated by astrike called by Respondent Local 182, and The Alling & Cory Company filing anemployer petition for an election on June 26, 1957, in Case No. 3-RM-143.On orabout June 25, 1957, the Respondents established a picket line at the warehousepremisesof the petitioner, and picketing thereat was still in progress at the time ofhearing in the present case.On the first day pickets carried a sign (attached to staff), ^approximately 11 jr 2 feet insizebearing the following inscription:ALLING & CORY CO., UNFAIRTO ORGANIZED LABORDO NOT PATRONIZETEAMSTERS, CHAUFFEURSWAREHOUSEMEN & HELPERSAFofL LOCAL 182UTICA & CENTRAL N. Y. STATE IOn July 17, 1957, the Respondent Union filed charges in Case No. 3-CA-1064against The Ailing & Cory Company, alleging unfair labor practices violative of"Section 8 (a) (1), (3), and (5) of the Act, which were found by the Regional Di-rector for the Third Region to be without merit and dismissed without the issuance ofa complaint.On August 30, 1957, the Board issued its Decision and Direction ofElection finding that the following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9(b) of the Act:Allwarehouse employees and drivers at the Employer's Utica, New York,branch, excluding the contact truckdriver [StanleyBonsel], office clerical em-ployees, salesmen, and all guards and supervisors as defined in the Act.2At theensuingelection held under auspices of the Board on September 10, 1957,the tally of ballots shows that 5 ballots were cast of which I vote was cast for Local'182, Teamsters, 3 votes were cast against the participating labor organization, and'1ballot was challenged.No representative of Respondent Union appeared at theelection.Consequently, the Regional Director for the Third Region certified on-September 17, 1957, that a majority of the valid ballots has not been cast for anylabor organization appearing on the ballot, and that no such organization is the-exclusive representative of all the employees in the unit herein involved, within the-meaning of Section 9 (a) of the National Labor Relations Act. It is admitted thatsubsequent to the foregoing election the picketing by Respondents at the warehouse-premises of The Ailing & Cory Company continued, and the picketsalsomade apractice of following the delivery truck of said Company to the premises of secondaryneutral employers and picketing those premises while products of the primary em-ployer were being delivered or offered for delivery at such places. It is contended"by the General Counsel that such conduct of the Respondents restrained and coercedthe employees of The Ailing & Cory Company in the exercise' of the rights guaranteed'in Section 7 of the Act, and induced or encouraged the employees of neutral sec-ondary employers to engage in a strike or concerted refusal to perform services,where an object thereof is (a) forcing or requiring said neutral employersto cease-doing business with The Ailing & Cory Company, and (b) forcing or requiring TheAiling & Cory Company to recognize and bargain with a labor organizationnotcertified as the representative of its employees under the provisions of Section 9 ofthe Act.Counsel for the Respondents by written brief filed with the Trial Examinercontends that the so-called secondary activities were protected under theMoore DryDockdoctrine (92 NLRB 547), and that decisions of the Board to the effect that aunion is limited to the primary location of the employer are unwarranted and withoutfoundation in law.1 At all subsequent times the second line on the sign above ("TO ORGANIZED LABOR")was covered by a superimposed placard bearing the word "ORGANIZING "2 On or about September 6, 1957, an attorneyforRespondentUnion fileda motion,to vacate the direction of election on grounds that the majority status of the Union had'been dissipated and does not represent a majority of the employees of said employer..The motion was denied as being untimely INTERNATIONAL BROTHERHOOD OF TEAMSTERS321B. The secondary boycott activitiesOn or about October 24, 1957, Fred P. Gorczynski 3 drove the delivery truck ofThe Ailing & Cory Company to a plant of General Electric Company on BleekerStreet in or near Utica, New York.Having from the beginning allied himself withthe Respondent Union in the picketing, Walter Dinger (employee) and 1 otherman (identified by Dinger as Frank Parks) followed the truck in an automobileand patrolled with their picket sign outside the plant gate approximately 50 to 60,feet from the receiving department while products were being delivered to thecustomer.The pickets were clearly in view from the premises, and were observed.by the receiving clerk (Rocco Lofaro), truckdrivers at the loading dock, and possiblyby other employees.Upon completion of deliveries on Bleeker Street, Fred P_Gorczynski then proceeded with his delivery truck to another plant of GeneralElectric Company on French Road.Walter Dinger and his companion followed the delivery truck to the gate entranceof the latter plant, and again set up their picket line withsignapproximately 75feet from the gate and across the driveway leading from the main highway to theplant.They were observed by the guard at the gate (Edward Gross) and possiblyother employees.A truck of Western Express Company was stopped by thepickets while proceeding towards the plant gate, and the driver (Francis Holmes)was requested to wait until The Alling & Cory Company truck left the premises.before entering the plant.The Western Express Company driver was a memberof Respondent Local 182.On another occasion during the latter part of October 1957, Business Represent-ativeWilliam A. Belden and Walter Dinger followed the delivery truck of TheAlling & Cory Company to the Whitestone plant of Utica Drop Forge & ToolCompany, and picketed within 50 feet across -the entrance to the premises whilethe driver, Fred P. Gorczynski, was attempting to make a delivery to the shippingand receiving department.The incident was observed by several employees, includ-ing the receiving clerk and the traffic manager.Receiving clerk Patrick T. Copraroimmediately reported the situation to his superior traffic manager.The trafficmanager (William W. Wheatley) came out and talked to Business RepresentativeBelden, and agreed to refuse acceptance upon condition that the pickets be removed.Wheatley then instructed his receiving clerk (Copraro) not to accept the delivery,and thereafter ceased to do business with The Ailing & Cory Company.Whilethe delivery truck was standing at the unloading dock, another truck of John V.Parsons Trucking Co. came up to the south gate for the purpose of making pickups.Respondent Belden stopped the driver (John Pfohl) at the gate, and requested himnot to enter.Thereupon the Parsons truckdriver abandoned his mission and droveoff to another plant.Under similar circumstances on other occasions Respondent William A. Beldenand Walter Dinger followed and picketed in close proximity to the truck while-unloading at the delivery entrances of Nugent's Confectioners on Oswego Street,Utica,New York, and Vick'sBros.Printers in Yorkville, New York.On another occasion Belden and Dinger followed The Alling & Cory Companydelivery truck to the taxicab entrance of the New York Central Railroad terminal'inUtica,New York, and patrolled with the'picket sign in front of the truck whileitwas backed up to the terminal entrance.While the driver (Gorczynski) wentinto the station making a delivery, John Vincent O'Brien (employee) sat in thetruck cab, and took a picture of the pickets with a small camera.Realizing thathis picture had been taken on the picket line, Respondent Belden angrily approached'and accosted O'Brien in the cab of the delivery truck.O'Brien testified that hewas assaulted by Belden. Belden to the contrary testified that he did not lay handson O'Brien.Within the context of that situation, I cannot find that the alleged'threatening of O'Brien with physical violence by reason of the picture-taking incidenton that occasion would constitute restraint and coercion of a nonstriking employeewithin themeaningof Section 8 (b) (1) (A) of the Act.On the eve of Thanksgiving Day, November 27, 1957, The Ailing & Cory Com-pany dispatched an order of paper products to the printshop of Revere Copper &BrassCompany on Dominic Street in Rome, New York.BusinessAgent WilliamA. Belden and Walter Dinger followed the delivery truck in Belden's black Buickautomobile, and sat in the car outside in full view of the building entrance through,which delivery was made.Driver Gorczynski drove his delivery truck through a8 Prior to July 1957, Gorczynski was employed by The Alling & Cory Company, as asupervisorin its warehouse, but after the contract truckdriver (Bonsel)went on strikedrove a deliverytruck rented for that purpose.487926-59-vol. 121-22 322DECISIONS OF NATIONALLABOR RELATIONS BOARDgarage entrance to the unloading platform;and was followed into the building byTonyTaverno, a district representative of the Mechanics Educational Society ofAmerica.4At the dock inside the building Taverno threatened with violence andberated the driver(Gorczynski)with epithets of "scab,"etc.; and protested accept-ance of the merchandise by employees of Revere.The receiving clerk(Jack Briggs)called in his foreman and threatened to call the police but, having then identifiedTaverno as a representative of his own union,stood aside while the foreman assistedGorczynski in unloading the shipment.Another representative of MESA namedCosma arrived about that time, and criticized the foreman for unloading andaccepting the products of The Ailing & Cory Company.When the delivery truckdeparted,Jack Briggs observed that Taverno and Cosma walked down the streettowards the Buick automobile occupied by Belden and Dinger.He recalled alsoseeing Taverno leave the same car immediately prior to entering the building.Concluding FindingsThe bargaining unit herein involved consisted of four warehouse employees(Dinger,Frecola,O'Brien, and Radcliff),5whose exclusive representation theRespondent Union claimed on April 30, 1957.The employer denied recognitionand filed a petition with the Board to determine the representation question.Simul-taneously therewith Respondent Union called a strike and established a picket lineopposite the loading dock entrance of the warehouse where all employees spentmost of their working hours. It was not necessary to picket elsewhere in order toreach,these employees.The only employee adhering to the Union and engagingin picketing is Walter Dinger.Following the Board-conducted election and certification that no labor organiza-tion appearing on the ballot is the exclusive representative of all employees inthe appropriate unit, the Respondents made a practice of following the deliverytruck of The Ailing & Cory Company,and picketing the premises of neutral em-ployers (customers) where deliveries were being made.The pickets were eitherobserved or observable by the employees of such neutral employers,includingGeneral Electric Company(at two plants),Utica Drop Forge&Tool Company,Nugent's Confectioners, Vick's Bros. Printers, and Revere Copper & Brass-Com-pany.Under the particular circumstances at each site, I find that RespondentUnion and Respondent Belden induced or encouraged the employees of suchneutral employers to engage in a strike or concerted refusal in the course of theiremploymentto handle the productsof The Ailing & Cory Company,or to performservices for their respective employers,where an object was to force or requiretheir respective employers to cease doing business with The Ailing & Cory Com-pany, and to force or require The Ailing & Cory Company to immediately recog-nize and bargain with Respondent Union as the representative of its employees,although that labor organization has not been certified as the representative ofsuch employees under the provisions of Section 9 of the Act. Since no employeesofThe Ailing & Cory Company were employed at the sites of secondary em-ployers, other than the supervisor (Gorczynski) being utilized as driver of thedelivery truck, I cannot agree with the contention of counsel for the Respondentsthat the "ambulatory sites doctrine" adopted by the Board inMoore Dry DockCo., 92 NLRB 547, should apply in this caseUnder the circumstances here, Iam constrained to apply the principles established by the Board inWashingtonCoca-Cola Bottling Works, Inc.,107 NLRB 299, enfd. 220 F. 2d 380 (C. A., D. C.);International Brotherhood of Teamsters, etc. (Ready Mixed Concrete Company),117 NLRB 1266.It is noted that the original picket sign displayed at the primary site on June25, 1957, declared that The Ailing & Cory Company was unfair to organizedlabor.When less than a majority of the employees joined the strike and picketing,the sign was changed only to the extent of superimposing the word"ORGANIZING"over the words "TO ORGANIZED LABOR," thereby designating the picketing asorganizational activities.It is not contended by the General Counsel that suchpeaceful organizational picketing prior to the election of September 10, 1957,was unlawful.Respondent Union, however, refused to participate in the elec-tion, and received an adverse legal determination of the representation question.Thereafter, Respondent Union continued its picketing activities for the unlawfulobject.of forcing or requiring the employer to immediately recognize and bargain4Mechanics Educational Society of America is a labor organization known as MESA,and represented employees of Revere Copper & Brass Co.8Fred P Gorczynski (driver) was supervisor of The Ailing & Cory Company warehouseat 106 Whitesboro Street in Utica, New York. INTERNATIONALBROTHERHOOD OF TEAMSTERS323with it as.the exclusive representative of its employees without certification asthe representative of such employees under the provisions of Section9 of the Act.This conclusion is confirmed by the subsequent extension of the picketing andother activities to the premises of neutral employers where no employees of TheAiling& CoryCompany were at work,except the delivery truck driver.As in the case ofCurtis Brothers,Inc.,119NLRB 232 (1957),RespondentUnion has since September 10, 1957, continued to picket the primary employerfor,exclusive recognition,admitting in fact that it does not represent a majority of'employees in the unit.A valid election having been held within the past 12months in which Respondent Union was rejected,6 it would be unlawful for theemployer to presently accord the recognition demandedby theUnion, thereby'directly depriving its employees of a right expressly guaranteedby the Act tobargaincollectivelythrough representatives of their own choosing or to refrain'from any or all of such activities,except to the extent that such right may bedition of employment as, authorized in Section 8 (a) (3) of theAct.Thus Re-spondent Union is here attempting by coercion to cause the employer to commitan unfair labor practice,which the Act was designed to prevent.Minority picket-ing to compel the employer here to recognize a labor organization,recently re-jected as their bargaining representative by its employees, necessarily exerts acoercive force upon those employees who prefer to work, because they cannotescape any harmful effects inflicted upon the 'business on which their livelihooddepends.The conduct of the Respondents was calculated and intended to breakdown and destroy their freedom of choice in selecting or not selecting a bargain-ing representative,and is being engaged in to enable the Respondent Union to gainwhat it did not lawfully gain by means of a statutory election conducted by theBoard under the provisions of Section9 of the Act.I find,therefore,that the picketing and other conduct of the Respondent Unionand its agent,William A. Belden,business representative,at all times since Sep-tember 10,1957, bothat the primary site and at the premises of neutral employersnamed herein,constitutes restraint and coercion of the employees of The Alling& Cory Companyin the exercise of the rights guaranteed in Section 7 of theAct."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring inconnection with the operations of the employers set forth in section II, above, havea close, intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents engaged in and are engaging in activities violativeof Section 8 (b) (A), 8 (b) (4) (A), and 8 (b) (4) (B) of the Act, it will berecommended that they cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Because of the extensive scope,and range of such unlawful activities, I find necessary, in order to effectuate thepolicies of the Act, to issue an order broad enough to enjoin the recurrence of suchconduct throughout the area of Rome and Utica, New York. I shall recommend,therefore, that the Respondents at their own expense publish copies of the noticeattached hereto as "Appendix" in a daily newspaper of general circulation in thatarea.8Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Ailing & Cory Company and other employers named in the complaintare engaged in commerce within the meaning of Section 2 (6) and (7) of theAct.2. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers,Local Union No. 182 of Utica, N. Y. & Vicinity is a labor organization within themeaning of Section 2 (5) of the Act.See Section 9 (c) (3) of the ActCfAlloyâtanufacturing Company,119 NLRB 307;Ruffalo's Trucking Service, Inc,'119 NLRB 1268'8 SeeTruck Drivers and Helpers Local UnionNo 728 etc. (Genuine Parts Company),119 NLRB 399, and cases cited therein,where similar requirements were made. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD3By engaging in, and by inducing or encouraging employees of General ElectricCompany, Utica Drop Forge&Tool Company,Nugent'sConfectioners,Vick'sBrosPrinters,John V Parsons Trucking Co, Western Express Company, anckRevere Copper&Brass Company to engage in a strike or concerted refusal in thecourse of their employment to handle the products of The Alling& CoryCompany,Utica, New York,where objects thereof were(A) to force or require such employers.to cease doing business with The Ailing&Cory Company,and (B)to force orrequire The Alling& CoryCompany to immediately recognize and bargain withsaid labor organization as the representative of its employees without being certifiedas the representative of such employees under the provisions of Section 9 of theAct, the Respondent Union and its Agent,William A.Belden,business representa-tive, have engaged in and are engaging in unfair labor practices within the meaningof Section8 (b) (4) (A)and 8(b) (4) (B) of the Act,and also 8(b) (1) (A)4By picketing for recognition as the exclusive bargaining representative when,itdid not represent a majority of the employees of The Ailing&Cory Company,Respondent Union and its Agent,WilliamA Belden,business representative,restrained and coerced such employees in the exercise of the rights guaranteed urSection 7 of the Act,thereby violating Section 8(b) (1) (A) of the Act 95The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act[Recommendations omitted from publication l9 SeeCurtis Brothers, Inc,119 NLRB 232Tulsa General Drivers,Warehousemen and Helpers,Local No.523,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandCooper SupplyCompany.Case No 16-CC-81August 7, 1958DECISION AND ORDEROn April 1, 1958, Trial Examiner Sidney Lindner issued his Inter-mediate. Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief 1Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Members Rodgers, Bean, and Fanning].The Board has considered the Intermediate Report, the stipulatedrecord upon which it is based, the exceptions, and the brief of the,Respondent,2 and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner 31 The Respondent's request for oral argument is hereby denied as, in our opinion, therecord, exceptions, and brief adequately present the issues and positions of the partiesz The Supreme Court's recent decision in theSand Doorcase disposes of Respondent'scontention that the "hot cargo" clause in its agreements with the carriers who handled"Cooper's freight is a complete defense to its alleged violation of Section 8 (b) (4)Local1876,United Brotherhood of Carpenters and Joiners of America, AFL, et at vNLRB,357U S 933 Truck Drivers and Helpers Local Union No 515,etc,(ChattanoogaWarehouse i&-Cold Storage Company and Baggett Transportation Company),121 NLRB 51121 NLRB No 54,